DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for argument/amendment filed on May 10, 2022, and the claims 1-20 are pending for examination. 
Response to Arguments

Applicant’s arguments filed on May 10, 2022, with regards to rejection of claim 1-20 have been fully considered, and they are found to be persuasive. 
In Applicants remarks, on pages 3-4, Applicant argues that both the instant application and POLEHN were, by the effective filing of the invention, owned by, or subject to an obligation of assignment to, Verizon Patent and Licensing Inc. Therefore, Applicant submits that POLEHN is disqualified.
In response, the previous rejection is withdrawn, and a new ground of rejection is applied over Cuevas Ramirez (US 2018/0310150A1), in view of Gurnani (US 2016/0019547 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas Ramirez (US 2018/0310150A1), in view of Gurnani (US 2016/0019547 A1).
Regarding claim 1,
Cuevas Ramirez teaches, a method comprising (see abstract): 
receiving, at a multi-access edge computing (MEC) platform, an indication that a user device has downloaded a first client associated with a MEC application and registered for use of the MEC application (see para [0021] the terminal 2 is communicating—this is known as mobile edge computing (MEC); and;
 [0023] Applications are downloaded to the application platform 13 from an application management system 7 by interaction with a service registry function 15.
Note: mobile access is a former name of multi-access.)
sending, by the MEC platform and to the user device, instructions to install a second client for an information service (see para [0029] In existing MEC systems, the user terminal then has access to any applications 11 loaded on the virtual machine 12, subject to authentication from the service registry 16 (authentication from registry service is an instruction). 
wherein the second client for the information service collects the device information, associated with use of the MEC application by the user device (see para [0032] collects device/terminal’s billing information in order to install application.), 
 receiving, at the MEC platform, the device information associated with the user device (see para [0034] The application deployment manager 8 has identified which services the subscriber 2 is associated with (step 224) or has requested (step 232), it then interrogates the application platform 12 through the applications interface 85 to determine whether the required services are currently hosted on the platform 12 (i.e. receives information about terminal); and 
determining, by the MEC platform, and based on the received device information, performance information associated with the MEC application (see para [0035] MEC application is installed on the terminal device.)
Cuevas Ramirez doesn’t explicitly teach, 
setting, by the MEC platform, a policy that indicates device information to be obtained from the user device related to the use of the MEC application. wherein the device information includes a type of data for collection and a frequency of the collection; 
In analogous art, Gurnani teaches, 
setting, by the MEC platform, a policy that indicates device information to be obtained from the user device related to the use of the MEC application (see para [0041] application is installed on the mobile device, and [0096] setting rule for obtain information as to current location of the device).
wherein the device information includes a type of data for collection and a frequency of the collection (see para [0147] server receives data the time of the transaction, e.g. month, day, year and/or time of day (i.e. called frequency) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-access computing service of Cuevas Ramirez with a type of data for collection and a frequency of the collection of Gurnani.  A person of ordinary skill in the art would have been motivated to do this to receive a data/transaction from multiple vendors (Gurnani: [0002])
Regarding claim 4,
Cuevas Ramirez and Gurnani teach claim 1,
Cuevas Ramirez further teaches, further comprising: sending, to the user device, the policy to configure the collection by the device MEC application (see para [0029] In existing MEC systems, the user terminal then has access to any applications 11 loaded on the virtual machine 12, subject to authentication from the service registry 16 (authentication from registry service is an instruction).
Regarding claim 5,
Cuevas Ramirez and Gurnani teach claim 1,
Cuevas Ramirez fails to teach, wherein the policy further indicates rules to apply to the user device based on the performance information associated with the MEC application, and wherein the method further comprises: applying the rules based on the performance information associated with the MEC application.
In analogous art, Gurnani teaches, wherein the policy further indicates rules to apply to the user device based on the performance information associated with the MEC application, and wherein the method further comprises: applying the rules based on the performance information associated with the MEC application (see para [0073] The mobile device 11 to perform a variety of functions, particularly functions related to the user authentication for secure payment transactions. The Secure Payment application 231 causes the mobile device to collect the factors needed to comply with the rule sets for the various transactions.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-access computing service of Cuevas Ramirez with the performance information associated with the MEC application of Gurnani. A person of ordinary skill in the art would have been motivated to do this to receive a data from multiple vendors (Gurnani: [0002]).
Regarding claim 6,
Cuevas Ramirez and Gurnani teach claim 1,
Cuevas Ramirez further teaches, wherein the device information includes radio network information (see para [0020] a mobile terminal device 2 through a wireless connection 3 to a radio access point (base station) 4.
Regarding claim 7,
Cuevas Ramirez and Gurnani teach claim 1,
Cuevas Ramirez further teaches, further comprising: storing the device information in a repository on the MEC platform (see para [0026] the radio network information services platform 15 which manages connections with any mobile terminals 2 currently connected to the MEC 1. An authentication port 83 is arranged to communicate with a store of data relating to the applications for which individual terminals have authority to use.)
Regarding claim 13,
Cuevas Ramirez and Gurnani teach claim 8,
Cuevas Ramirez further teaches, wherein the system includes a MEC platform (see para [0003] open environment which will allow the efficient integration of generic applications from vendors, service providers, and third-parties across multi-vendor MEC platforms and allow for the rapid transfer of applications (which may occur on the fly) between MEC servers.).  
Claim 8 recites all the same elements of claim 1, but in system form rather method form, except a memory (para [0062], and a processor [0062]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.
Claim 11 recites all the same elements of claim 4, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 12.
Claim 12 recites all the same elements of claim 5, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
Claim 14 recites all the same elements of claim 7, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 1, but in computer program product form rather method form, except a memory (para [0062], and a processor [0062]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.
Claim 18 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 5, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 7, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 20.
Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas Ramirez (US 2018/0310150A1), in view of Gurnani (US 2016/0019547 A1), and in further in view of Svennebring (US 2019/0319868A1).
Regarding claim 2,
Cuevas Ramirez and Gurnani teach claim 1,
Cuevas Ramirez and Gurnani fail to teach, further comprising: receiving, an indication that the MEC application has subscribed to the information service.
In analogous art, Svennebring teaches, further comprising: 
further comprising: receiving, an indication that the MEC application has subscribed to the information service (see para [0034] The CN 142 may comprise a plurality of network elements, which are configured to offer various data and telecommunications services to customers/subscribers (e.g., users of UEs 121 and IoT devices 111) who are connected to the CN 142 via a RAN.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-access computing service of Cuevas Ramirez with Gurnani further with the MEC application has subscribed to the information service of Svennebring. A person of ordinary skill in the art would have been motivated to do this to determine their own link performance for data traffic (Svennebring: [abstract] and para [0004]).
Regarding claim 3,
Cuevas Ramirez and Gurnani teach claim 1,
Svennebring further teach, 
wherein the type of data includes radio network information services (RNIS) data (para [0095]-[0096]), radio signal strength indicator (RSSI) data, or signal-to-noise ratio data (see para [0027]) .
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-access computing service of Cuevas Ramirez with Gurnani further with the MEC application has subscribed to the information service of Svennebring. A person of ordinary skill in the art would have been motivated to do this to determine their own link performance for data traffic (Svennebring: [abstract] and para [0004]).
Claim 9 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.
Claim 10 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.
Claim 16 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 15.
Claim 17 recites all the same elements of claim 3, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17.
Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SM ISLAM whose telephone number is (571)270-0566.
The examiner can normally be reached on m-f 8-5pm, email address: sm.islam@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443